                        Case 1:21-cv-03858-VM Document 52 Filed 08/05/21 Page 1 of 2

AO 441 (Rev. 07/10) Summons on Third-Party Complaint


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Southern District
                                                     __________  DistrictofofNew York
                                                                              __________

            ROSENFIELD & COMPANY, PLLC
                                                                     )
                              Plaintiff
                                                                     )
                                 v.                                  )
                                                                             Civil Action No. 1:21-cv-3858 (VM) (KHP)
     STAR AUTO SALES OF BAYSIDE, INC. et. al.
                                                                     )
                  Defendant, Third-party plaintiff
                                                                     )
                                 v.                                  )
  BARRY J. FRIEDBERG and LEONARD A. RODES
                       Third-party defendant
                                                                     )

                                          SUMMONS ON A THIRD-PARTY COMPLAINT

To: (Third-party defendant’s name and address)
                                                     Leonard A. Rodes
                                                     946 West Shore Road
                                                     Oyster Bay, New York 11771




         A lawsuit has been filed against defendant Star Auto Sales of Bayside, Inc. et al. , who as third-party plaintiff is making
this claim against you to pay part or all of what the defendant may owe to the plaintiff Rosenfield & Company, PLLC                  .

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff and on the defendant an answer to the attached complaint or a
motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the defendant or
defendant’s attorney, whose name and address are:
 Milman Labuda Law Group PLLC
 Joseph M. Labuda, Esq.
 3000 Marcus Ave. Suite 3W8
 Lake Success, New York 11042

          It must also be served on the plaintiff or plaintiff’s attorney, whose name and address are:
  Jason A. Zimmerman, Esq.
  GrayRobinson, P.A.
  301 East Pine Street, Suite 1400
  Orlando, Florida 32802

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the third-party
complaint. You also must file the answer or motion with the court and serve it on any other parties.

          A copy of the plaintiff’s complaint is also attached. You may – but are not required to – respond to it.

Date:    August 5, 2021
                                                                              CLERK OF COURT

                                                                                         /S/ S. James
                                                                                           Signature of Clerk or Deputy Clerk
                        Case 1:21-cv-03858-VM Document 52 Filed 08/05/21 Page 2 of 2

AO 441 (Rev. 07/10) Summons on Third-Party Complaint (Page 2)

 Civil Action No. 1:21-cv-3858 (VM) (KHP)

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                          .

          ’ I personally served the summons on the individual at (place)
                                                                                  on (date)                           ; or

          ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                , a person of suitable age and discretion who resides there,
          on (date)                                , and mailed a copy to the individual’s last known address; or

          ’ I served the summons on (name of individual)                                                                        , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                           ; or

          ’ I returned the summons unexecuted because                                                                                 ; or

          ’ Other (specify):
                                                                                                                                           .

           My fees are $                          for travel and $                   for services, for a total of $          0.00          .

           I declare under penalty of perjury that this information is true.



 Date:
                                                                                          Server’s signature



                                                                                        Printed name and title




                                                                                              Server’s address

 Additional information regarding attempted service, etc:




          Print                       Save As...                Add Attachment                                               Reset
